I think the demurrer should have been *Page 247 
sustained, because the defendant was entitled to have alleged in the petition what truck was levied on and what truck was demanded of the defendant. The allegation in the petition is nothing more than a conclusion. The correctness of this view seems to me to be demonstrated by the very facts of this case. One 1937-model Dodge truck, motor No. 14-22551, was levied on. The bond was given for a 1938-model truck, motor No. T. 41-22551. If the defendant received from the levying officer the truck which was levied on, he would be liable for it under the bond if he received it under the bond, whether the bond described it or not; but he would not be liable for it until demand for the identical truck levied on, where no other breach of the bond is relied on. If a demand was made for the truck described in the bond, the defendant would not be liable for the one levied on and not described in the bond, because the whole cause of action depends on a demand for the right truck. The plaintiff should have been required to allege with definiteness the description of the truck levied on, which the petition by reference alleges was the truck demanded.